The Honorable James L. Edwards Comanche County Attorney Box 147 Comache, Texas 76442
Re: Whether a county is required to provide ambulance service.
Dear Mr. Edwards:
You have requested our opinion concerning whether a county is required to provide ambulance service.
It is well established in the opinions of this office that a county may provide ambulance service pursuant to the commissioner court's power regarding public health. Attorney General Opinions M-806 (1971), M-385 (1969), C-722 (1966); see V.T.C.S. arts. 2372t, 4418f. In Attorney General Opinion M-385, it was decided that a hospital district was authorized but not required to provide ambulance service. We have discovered no authority which would require a county to provide ambulance service. Article 4418f gives commissioners courts `the authority' to expend money for public health purposes which might include ambulance service but does not require them to provide such service. In the absence of a statute or constitutional provision imposing such a duty, in our opinion a county is not required to provide ambulance service.
 SUMMARY
A county may, but is not required to, provide ambulance service.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee